PER CURIAM.
On Remand from the Supreme Court of Florida
Upon consideration of the opinion of the Supreme Court issued May 3, 2019,1 quashing this Court's opinion of May 30, 2018, in this case,2 the Court withdraws its opinion of May 30, 2018, and substitutes the following opinion in its place and stead.
The circuit court order of March 17, 2017, granting defendant/appellee Ray Bradley's motion to vacate illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800, is hereby vacated. The case is remanded to the trial court for entry of an order denying Bradley's motion. State v. Michel, 257 So. 3d 3 (Fla. 2018) ; Franklin v. State, 258 So. 3d 1239 (Fla. 2018).
Reversed and remanded.

State v. Bradley, No. SC18-922, 2019 WL 1983473 (Fla. May 3, 2019).


State v. Bradley, 43 Fla. L. Weekly D1213, 2018 WL 2422873 (Fla. 3d DCA May 30, 2018).